Order, Supreme Court, New York County (Stanley Sklar, *204J.), entered on or about February 29, 1996, which, in an action for dental malpractice, denied defendant-appellant’s motion for summary judgment dismissing the complaint as against him, unanimously affirmed, without costs.
We agree with the motion court that inasmuch as defendant failed to establish that his treatment of plaintiff did not draw blood and that his sterilization and antiseptic procedures were appropriate, such treatment cannot be ruled out as a possible cause of plaintiff’s hepatitis B (see, Nowlin v City of New York, 81 NY2d 81, 89). Concur—Sullivan, J. P., Milonas, Nardelli and Williams, JJ.